Title: James Madison to R. Meade, 3 June 1828
From: Madison, James
To: Meade, R.


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 3. 1828
                            
                        
                        
                        I have recd. your letter of the 27. inclosing letters from Dr. Cooper & Mr DuPonceau, all
                            recommending Mr Tracie for the Classical professorship in the University of Virga.
                        The recommendations with several others in his favor will be duly laid before the Visitors at their meeting
                            in July where it is probable that the Chair of Professor Long will be vacated & refilled. As there will be a number
                            of Candidates, and the opinions of the Visitors are unknown, it is impossible for me to say what may be the chance of
                            success for any particular Candidate. There being no specified list of qualifications in such a case. The attestations of
                            those sufficiently understood to be competent Judges, will of course be duly respected. The confidence of the Visitors in
                            the Classical attainments of Mr. Long would certainly give weight to his opinion, when attainable.
                        
                            
                                
                            
                        
                    